ACCEPTED
                                                                 06-18-00023-cv
                                                      SIXTH COURT OF APPEALS
                                                            TEXARKANA, TEXAS
                                                               6/5/2018 4:35 PM
                                                               DEBBIE AUTREY
                                                                         CLERK

          No. 06-18-00023-CV

                                                FILED IN
                                         6th COURT OF APPEALS
                 IN THE                    TEXARKANA, TEXAS
                                         6/5/2018 4:35:20 PM
      SIXTH COURT OF APPEALS                 DEBBIE AUTREY
                                                 Clerk

        at TEXARKANA, TEXAS



            GLYN WEAVER
              Appellant,

                    v.

            H.E. LACY, INC.
                Appellee.

––––––––––––––––––––––––––––––––––––
 Appealed from the 159th District Court of
          Angelina County, Texas
  Trial Court Cause No. CV-00705-16-10


 UNOPPOSED MOTION FOR EXTENSION
OF TIME BY APPELLANT GLYN WEAVER


                     Curtis (Curt) W. Fenley, III
                     State Bar No. 06902010
                     Fenley & Bate, LLP.
                     224 E. Lufkin Avenue
                     Lufkin, Texas 75901
                     Tel. (936) 634-3346
                     Fax (936) 639-5874
                     cfenley @fenley-bate.com
                     ATTORNEY FOR APPELLANT
                     GLYN WEAVER
To the Honorable Court of Appeals:

       Under Rules 2, 10.5(b), and 38.6(d) of the Texas Rules of Appellate

Procedure, Appellant, Glyn Weaver, request a 30-day extension of time on the

current deadline to file their brief:

1.     Appellant Weaver was the Defendant in the underlying action.

2.     This is an appeal from a Final Judgment on a Motion for Summary

Judgment by Appellee and Plaintiff, H.E. Lacy, Inc.

3.     The record in this interlocutory appeal was filed on May 11, 2018. That

makes the Appellant’s brief due on June 11, 2018. See Tex. R. App. P. 38.6(a).

4.     Appellant Weaver requests a 30-day extension of the current deadline. That

would make the new deadline Wednesday, July 11, 2018. See Tex. R. App. P.

4.1(a).

5.     As set forth in the Certificate of Conference below, Appellees’ counsel does

not oppose this extension request.

6.     The principal reason for this extension request is that lead appellate counsel

for the Appellant, has been involved with a heavy trial schedule and is leading a

conference that has been scheduled for approximately a year. As mentioned above,

the record was filed on May 11, 2018, which started the clock running for the

Appellant’s brief.



Unopposed Motion for Extension
Of Time by Appellant Weaver                                                         2
7.     Mr. Fenley was unable to complete work on the brief in this appeal because

of other time commitments. For example:

       (a).   Mr. Fenley is currently the President of the Texas Chapter of the

American Board of Trial Advocates (TEX-ABOTA). In his capacity as president,

Mr. Fenley attended the Southeast Chapter of the American Board of Trial

Advocates (SEABOTA) in Charleston, SC to present a report of the regional

association during the period of May 17 – 20, 2018.

       (b).   As president, Mr. Fenley will be leading the TEX-ABOTA annual

CLE conference in Santa Fe, NM on June 6 through June 10, 2018.

       (c).   Mr. Fenley has an active litigation practice that has required attention

to numerous activities responsive to deadlines or court settings during the

timeframe. Many have required the necessity of travel outside of the city of

counsel’s office. As examples:

       -      meeting with clients in Kilgore to complete discovery responses to a

              traumatic brain injury claim

       -      mediation in Dallas in a multi-party vehicle accident and insurance

              coverage dispute

       -      presenting testimony and evidence in Crockett in a condemnation of a

              right of way



Unopposed Motion for Extension
Of Time by Appellant Weaver                                                          3
       -      counseling a client and responding to a demand regarding property

              damage in a controlled burn program

       -      attending and participating in deposition of fact witnesses in a claim

              involving traumatic brain injuries in multiple minor plaintiffs in a 18-

              wheeler accident

       -      coordinating discovery responses from a client regarding a claim of a

              toxic substance spill in Brazoria County, with the client from

              Colorado and the client corporate representative in England

       -      attending and presenting a minor’s settlement friendly suit hearing in

              Marshall in an 18-wheeler accident

       -      investigation and coordinating with client company and driver in a

              multi-vehicle, multiple fatality 18-wheeler accident in Tyler

8.     Mr.    Fenley’s      practice   also   includes   representation   of   several

institution/entities and individuals that have business or personal legal needs such

as employment disputes, contracts, and estate planning that have necessitated

various meetings and document preparation during this time frame.

9.     Further, the issues in this summary judgment appeal involve technical

questions about interpretation of appellant’s position under a lease agreement with

a “first right of refusal” as opposed to a “right to purchase” and trial court’s

determination whether the plaintiff met its burden to establish summary judgment.

Unopposed Motion for Extension
Of Time by Appellant Weaver                                                          4
Mr. Fenley believes it will take more than the usual amount of time for him to

provide the research and analysis of this technical issues and write the brief for his

client.

10.       Therefore, Appellant Weaver request a 30-day extension of the current

deadline for their brief. This will give them time to prepare a brief that will be as

helpful to the Court as possible, hopefully reducing the effort the Court will need

to expend in deciding this appeal.

          Wherefore, Appellant Glyn Weaver, request a 30-day extension of their

current briefing dead-line, which will make their brief due on Wednesday, July 11,

2018. Appellant Weaver further requests general relief.


                                              Respectfully submitted,



                                              _____________________________
                                              CURTIS (CURT) W. FENLEY, III
                                              FENLEY & BATE, L.L.P.
                                              224 E. LUFKIN AVENUE
                                              LUFKIN, TEXAS 75902-0450
                                              TPN: (936) 634-3346
                                              FAX:         (936) 639-5874
                                              SBN: 06902010
                                              E-mail: cfenley@fenley-bate.com

                                              ATTORNEY FOR APPELLANT
                                              GLYN WEAVER



Unopposed Motion for Extension
Of Time by Appellant Weaver                                                          5
                        CERTIFICATE OF CONFERENCE

      On June 5, 2018, I conferred by telephone with Appellee’s counsel, Thomas
Deaton, who stated that he does not oppose a 30-day extension, so long as Appellant
will not oppose a similar request by Mr. Deaton. Appellant has agreed to this
condition.



                                             ______________________________
                                             CURTIS (CURT) W. FENLEY, III




                                 CERTIFICATE OF SERVICE

      I, the undersigned attorney of record in the above-numbered and styled
cause, do hereby certify that on the 5th day of June, 2018, I served a true and
correct copy of the foregoing Appellant’s Motion for Extension of Time to File
Brief on Appeal, on all parties and counsel of record, by sending the same as
follows:

       Mr. Thomas Deaton                             By certified mail
       Deaton Law Firm, P.C.                         By regular mail
       103 East Denman                               By overnight mail
       Lufkin, Texas 75901                           By hand delivery
       Via Fax: (936) 637-7784                       By Facsimile
                                                     By Efile



                                             ______________________________
                                             CURTIS (CURT) W. FENLEY, III




Unopposed Motion for Extension
Of Time by Appellant Weaver                                                   6